Hotchkis & Wiley High Yield Fund A series of Hotchkis & Wiley Funds Class C Shares – HWHCX CUSIP 44134R669 Supplement dated December 31, 2012 to the Prospectus and Statement of Additional Information (“SAI”) dated August 29, 2012 Effective December 31, 2012, ClassC shares of the Hotchkis & Wiley High Yield Fund (the “Fund”) are available for purchase. For Class C shares, the minimum initial investment in the Fund is $2,500 for regular accounts and $1,000 for IRAs.The minimum subsequent investment in the Fund for all share classes is generally $100. Please see the Prospectus and SAI dated August 29, 2012 for more information about the fees and expenses associated with ClassC shares.All references in the Prospectus and SAI to the Fund’s Class C shares not being currently offered are hereby deleted. Please retain this Supplement with the Prospectus and SAI.
